ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The applicant’s preliminary amendment filed 11/25/2020 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/19/2020, 09/01/2021, and 12/03/2021 were filed and are being considered by the examiner.

Election/Restrictions
Claims 28 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/03/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Arimi Yamada (Atty Reg No 70,156) on 12/16/2021
The application has been amended as follows: 

Claim 10 (Currently Amended) A conveyance notification unit comprising:
a notifier mounted in a conveyance;
a detector configured to detect an object approaching the conveyance, wherein the detector comprises at least one sensor; and
a controller configured to control the notifier, 
wherein the controller is configured to identify a current position of the conveyance via a function of a car navigation system or GPS mounted on the conveyance, and determine whether or not the conveyance is traveling in an urban area, and
wherein, when the controller has determined that the conveyance is traveling in the urban area and when the detector has detected the object, the controller controls the notifier to notify an occupant of the conveyance that the object is approaching the conveyance.

Claim 19 (Currently Amended) A conveyance notification unit comprising:
a light emitter provided in a conveyance and configured to emit light inside the conveyance;

a detector configured to detect an object approaching the conveyance, wherein the detector comprises at least one sensor; and
a controller configured to control the light emitter and the vibrator, 
wherein the controller is configured to identify a current position of the conveyance via a function of a car navigation system or GPS mounted on the conveyance, and determine whether or not the conveyance is traveling in an urban area, and
wherein, when the controller has determined that the conveyance is traveling in the urban area and when the detector has detected the object, the controller controls the light emitter to emit light and the vibrator to vibrate the seat.

Claim 28 (Canceled)

Reasons for Allowance
Claim(s) 10-27 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a conveyance notification unit comprising a notifier mounted in a conveyance, a detector configured to detect an object approaching the conveyance, wherein the detector comprises at least one sensor, and a controller configured to control the notifier, wherein the controller is configured to identify a current position of the conveyance via a function of a car navigation system or GPS mounted on the conveyance, and determine whether or not as specifically called for the claimed combinations.
The closest prior art, Kato (US 2014/0097748 A1), does not include that the controller is configured to identify a current position of the conveyance via a function of a car navigation system or GPS mounted on the conveyance, and determine whether or not the conveyance is traveling in an urban area, and wherein, when the controller has determined that the conveyance is traveling in the urban area and when the detector has detected the object, the controller controls the notifier to notify an occupant of the conveyance that the object is approaching the conveyance as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Kato reference in the manner required by the claims. 
To clarify the allowance, the claims cover a specific combination of requirements for a vehicle notification system. In particular, the notifier and combined controller are first making a determination of the vehicle’s location by means of a GPS/navigation unit and determining if the vehicle is in an urban area—this claim is broad, and does not say exactly what is considered an urban area, but by the inclusion of the limitations provided by the Examiner’s Amendment, it is easily understood that by the means of location data, there is some arbitrary determination made of what is or is not an urban area. In the event that the vehicle is traveling in an urban area, then the controller and a detector actively detect approaching objects and notify the user of the vehicle that an object is .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chacon et al (US 2015/0127212 A1) disclose a dynamic safety system.
Deyaf et al (US 9,950,685) disclose a detection and warning system.
Frik et al (US 2015/0217689 A1) disclose an illumination device for a vehicle interior configured as a risk of collision indicator.
Hornung et al (US 6,160,475) disclose a vehicle door lighting device.
lliev (US 2016/0133135 A1) disclose a road traffic warning system.


Reuschel et al (US 2016/0250963 A1) disclose an elongated interior vehicle light that serves as an indicator light.
Shan (US 2007/0183156 A1) disclose an LED lighting system.
Sohizad et al (US 2014/0355287 A1) disclose a vehicle lighting unit.
Wu (US 2017/0144596 A1) disclose a collision warning system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875